
	

115 S653 IS: Career and Technical Education State Flexibility Act
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 653
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2017
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Carl D. Perkins Career and Technical Education Act of 2006 to make the maintenance of
			 effort provision less burdensome on States.
	
	
		1.Short title
 This Act may be cited as the Career and Technical Education State Flexibility Act.
 2.Maintenance of effortSection 311(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2391(b)) is amended—
 (1)in paragraph (1)— (A)by striking subparagraph (A) and inserting the following:
					
						(A)In general
 (i)In generalIn order for a State to receive its full allotment of funds under this Act for any applicable fiscal year, the State’s fiscal effort per student, or the aggregate expenditures of such State, with respect to career and technical education for the fiscal year preceding such applicable fiscal year shall be not less than 80 percent the fiscal effort per student, or the aggregate expenditures of such State, for the second fiscal year preceding such applicable fiscal year.
 (ii)Applicable fiscal yearIn clause (i), the term applicable fiscal year means any fiscal year beginning with the third fiscal year that begins after the date of enactment of the Career and Technical Education State Flexibility Act.
 (iii)No application for first two fiscal years; resetThe maintenance of effort requirement under clause (i) shall not be applicable for the first 2 fiscal years that begin after the date of enactment of the Career and Technical Education State Flexibility Act. After the date of enactment of the Career and Technical Education State Flexibility Act, a State may establish a new level of fiscal effort per student or aggregate expenditures for purposes of compliance with this subsection.; and 
 (B)in subparagraph (B), by striking shall exclude capital expenditures, special 1-time project costs, and the cost of pilot programs and inserting shall exclude competitive or incentive-based programs established by the State, capital expenditures, special 1-time project costs, and the cost of pilot programs; and
 (2)by striking paragraph (2) and inserting the following:  (2)Reduction in case of failure to meet effortThe Secretary shall reduce the amount of a State’s allotment of funds under this Act for any applicable fiscal year (as defined in paragraph (1)(A)(ii)) in the exact proportion by which the State fails to meet the requirement of paragraph (1)(A)(i) by falling below 80 percent of both the State’s fiscal effort per student and the State’s aggregate expenditures (using the measure most favorable to the State), if the State failed to meet such requirement (as determined using the measure most favorable to the State).
 (3)WaiverThe Secretary may waive the application of paragraph (2) due to exceptional or uncontrollable circumstances affecting the ability of the State to meet the requirement of paragraph (1)(A)(i)..
			
